Citation Nr: 0933139	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1978 and June 1979 to May 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  An April 2005 rating decision to which the Veteran was 
notified in May 2005 found that new and material evidence had 
not been received to reopen a claim of service connection for 
bilateral hearing loss and denied service connection for 
tinnitus; the Veteran did not perfect an appeal with respect 
to this decision and this is the most recent final decision 
addressing these issues on any basis.  

2.  The additional evidence received since the April 2005 
rating decision does not raise a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss or tinnitus.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received to reopen the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
not new and material, and therefore, the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the rating decision which gave rise to 
this appeal in a letter dated in June 2006, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  This letter was also compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  While the Board 
has considered the request of the Veteran and his 
representative to afford the Veteran VA examinations that 
include an opinions as to whether the Veteran has hearing 
loss and tinnitus as a result of service, VA is not required 
to provide a medical examination when, as in the instant case 
pursuant to the adjudication below, new and material evidence 
has not been received to reopen a finally adjudicated claim.  
38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  

A Veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  
38 U.S.C.A. § 1111.  This presumption may only be rebutted by 
clear unmistakable evidence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b); see also Cotant v. Principi, 17 Vet. App. 
116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Temporary or intermittent flareups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.



An April 2005 rating decision to which the Veteran was 
notified in May 2005 found that new and material evidence had 
not been received to reopen a claim of service connection for 
bilateral hearing loss and denied service connection for 
tinnitus.  This is the most recent decision addressing these 
issues on any basis.  The Veteran did not perfect an appeal 
with respect to this decision; as such, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004). 
 
Evidence before the adjudicators in April 2005 included 
service treatment records, with the January 1978 enlistment 
examination noting audiometric testing that included the 
following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
45
LEFT
0
0
5
20
25

Also during service, a medical history collected in 
conjunction with a May 1978 examination noted hearing 
"problems."  Audiometric testing at that time included the 
following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
45
LEFT
15
20
20
30
45

A September 1979 service treatment record reflected otitis 
media and serous otitis. A November 1979 service treatment 
record showed the Veteran reporting pain in both ears and 
having hearing loss since July of 1979.  It was noted on this 
report that the Veteran had "failed" three consecutive 
hearing loss tests, and that he was referred for an 
evaluation in an audiologic clinic.  Tinnitus was not shown 
in the service treatment records. 


The Veteran filed a claim for service connection for hearing 
loss in June 1980 but failed to report to VA examinations 
scheduled in conjunction with this claim in July and October 
1980 and January and August 1981.  A report from a fee basis 
examination in September 1980, noting that it was "extremely 
difficult to get a consistent history from [the Veteran]," 
and recorded the Veteran's history of being exposed to a loud 
explosion during service that he asserted resulted in 
bilateral tympanic membrane damage and decreased hearing.  
The Veteran reported that he had decreased hearing prior to 
the explosion, but that the explosion made it worse.  The 
examiner concluded that the bilateral tympanic membrane 
perforations had healed but that he did have hearing loss, 
diagnosed as "mixed" hearing loss, that was "probably 
secondary to loud noise exposure."  He also stated that the 
Veteran had intermittent tinnitus which he felt was secondary 
to hearing loss.  Thereafter, a February 1981 rating decision 
to which the Veteran did not perfect an appeal denied his 
claim for service connection for hearing loss, finding that 
the evidence clearly showed that the Veteran's hearing loss 
existed before service and was not aggravated beyond its 
normal progression while he was on active service.  

Following the February 1981 rating decision, private 
audiometric clinical records received in April 1981 included 
an assessment in October 1980 of mild to severe mixed hearing 
loss in the right ear and a mild to moderately severe 
predominately sensorineural hearing loss in the left ear.  
Similar audiometric results were obtained at a private 
January 1981 audiometric evaluation.  A private clinical 
record in March 1981 noted a "long history of recurrent ear 
infections," and the Veteran underwent a surgical 
tympanoplasty with lysis of adhesions and removal of the 
monomeric tympanic membrane in that month.  A September 1981 
rating decision to which the Veteran did not perfect an 
appeal denied the Veteran's claim for service connection for 
bilateral hearing loss, finding that that because of the 
Veteran's failure to report for VA examination, there was no 
basis upon which to establish service connection. 

Thereafter, the Veteran expressed a desire to reopen his 
claim for service connection for hearing loss in October 
1982, but did not respond to a request for new and material 
evidence.  He again attempted to reopen his claim in 
September 2000, contending that he incurred hearing loss 
during service coincident with his military specialty as a 
"blaster."  (The DD Forms 214 reflect that the Veteran's 
Military Occupational Specialty was as a combat engineer).  
VA outpatient treatment records from June 2000 to December 
2000 were received which demonstrated a perforated right ear 
and otitis externa in the left ear.  Also submitted in 
September 2000 were additional service treatment records, to 
include from, apparently, reserve duty in 1983.  

A May 2001 rating decision to which the Veteran did not 
prefect an appeal found that new and material evidence had 
been received to reopen the claim for service connection for 
bilateral hearing loss but denied the underlying claim for 
service connection.  The Board notes that the receipt of the 
additional service treatment records should have triggered a 
de novo review as provided by 38 C.F.R. § 3.156(c).  However, 
there was no prejudice in the May 2001 rating decision as the 
RO ultimately reopened the matter and considered the issue of 
service connection for bilateral hearing loss on its merits.

The Veteran again attempted to reopen his claim for service 
connection for bilateral hearing loss in January 2005, and 
also claimed entitlement to service connection for tinnitus 
at that time.  He contended that both conditions were 
incurred coincident with his military service as a 
"blaster."  VA audiometric reports obtained in conjunction 
with this claim dated in January 2005 reflected moderate to 
severe mixed hearing loss in the right ear and mild to 
moderately severe sensironeural hearing loss in the left ear.  
It was also noted that the Veteran had multiple episodes of 
"MT" as a child.  Also submitted was a March 2005 report 
from the Veteran's mother indicating that the Veteran had 
hearing problems after he left service but never had such 
problems before service.  

The April 2005 rating decision discussed the evidence and 
procedural history since the Veteran's original claim was 
filed in July 1980 to include reference to the September 1980 
fee basis examination.  The adjudicators remarked in this 
decision that the evidence before the fee basis examiner in 
September 1980 did not include the degree of hearing loss 
that existed prior to enlistment.  Also noted were the 
January 2005 VA clinical records, which the RO noted to have 
not provided any "valid link or nexus" to active duty.  The 
RO found that new and material evidence had not been received 
to reopen the claim for service connection for bilateral 
hearing loss, concluding that none of the additional evidence 
received included evidence indicating that hearing loss was 
incurred in service or that any preexisting hearing loss 
disability was aggravated beyond its normal progression 
therein.  This decision also denied service connection for 
tinnitus, noting that the service treatment records were 
negative for tinnitus and that there was no evidence that the 
condition currently existed.  As noted above, the Veteran 
failed to appeal this decision.

In the Veteran's petition to reopen his claims for service 
connection for bilateral hearing loss and tinnitus filed in 
June 2006, he repeated his assertion that these conditions 
were the result of unprotected exposure to in-service 
explosions.  As such, this does not represent "new" 
evidence.  Even if considered new, these lay assertions do 
not represent material evidence.  Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).  In connection with his petition to reopen, 
the Veteran, despite being informed as to the type of 
evidence he needed to submit to reopen his claims by letter 
dated in June 2006, has not submitted any medical evidence 
that includes an opinion indicating that he has hearing loss 
or tinnitus that was incurred in or aggravated by service.  
As such, there has been no evidence received since the April 
2005 rating decision that raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral hearing loss and tinnitus as it does not contain 
any competent medical evidence demonstrating that the Veteran 
has a current disability due to hearing loss or tinnitus that 
is etiologically related to service, to include by way of 
aggravation.  Hickson, supra.  Therefore, none of this 
evidence is material, and the claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
are not reopened.  As new and material evidence to reopen the 
finally disallowed claims for service connection for 
bilateral hearing loss and tinnitus has not been received, 
the benefit of the doubt doctrine is not applicable.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence having not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened. 

New and material evidence having not been received, the claim 
for service connection for tinnitus is not reopened. 


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


